PER CURIAM.
The State of Florida appeals from an order granting appellee’s motion to suppress evidence. The state contends that appellee’s motion to suppress fails to comply with the requirements of Rule 3.190(h)(2). We agree and reverse.
Florida Rule of Criminal Procedure 3.190(h)(2) provides:
Every motion to suppress evidence shall clearly state the particular evidence sought to be suppressed, the reasons for suppression and a general statement of the facts on which the motion is based. Since neither appellee’s motion nor the court’s order granting the motion identifies the items to be suppressed with particularity, we reverse the order granting appel-lee’s motion to suppress on the authority of State v. Breland, 421 So.2d 761 (Fla. 4th DCA 1982). Also see State v. Hinton, 305 So.2d 804, 808 n. 2 (Fla. 4th DCA 1975), and State v. Pezzella, 397 So.2d 1033 (Fla. 3d DCA 1981).
REVERSED and REMANDED.
GLICKSTEIN, DELL and GUNTHER, JJ., concur.